  Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 1 of 9 PageID #:5049



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


CITY OF EVANSTON and THE
UNITED STATES CONFERENCE OF
MAYORS,

                     Plaintiffs,                  Case No. 18 C 4853

           v.                              Judge Harry D. Leinenweber

WILLIAM P. BARR, in his
official capacity as
Attorney General of the
United States,

                      Defendant.


                                   ORDER
     For the reasons stated herein, the Court revises the Conference’s
fee award as follows: the initial $97,546.43 fee award is supplemented
by $21,953.38. Accordingly, the Conference is awarded $119,499.81 in
fees and $283.75 in costs and expenses to be paid directly to the
Conference’s counsel.

                               STATEMENT
     On September 26, 2019, the Court entered a final judgment and order
in the Conference’s favor. (Dkt. No. 94.) The Conference then filed its
motion for attorney’s fees and expenses on October 29, 2019. (Dkt. No.
100.) Meanwhile, on November 25, 2019, the Attorney General filed a
notice of appeal as to the final judgment and order. (Dkt. No. 103.) On
April 23, 2020, the Court awarded the Conference $97,546.43 in fees plus
reasonable fees for time spent briefing its motion and $283.75 in costs
and expenses. See generally City of Evanston v. Barr, 2020 WL 1954142
(N.D. Ill. Apr. 23, 2020). On May 12, 2020, the Court supplemented the
Conference’s fee award by $21,953.39. (Order, Dkt. No. 128.) On June 2,
2020, the Attorney General moved the Court to reconsider the fee award
supplement. The Court granted that motion to reconsider and revises the
  Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 2 of 9 PageID #:5050



Order as follows. Since then, the Attorney General noticed a second
appeal on the original fee award. (Dkt. No. 133.)
      As   an   initial   matter,   the   Attorney    General   claims   that    the
Conference has not truly prevailed and that a fee award is unauthorized
at present. (Resp. at 2, Dkt. No. 130-1.) The Court rejected this
argument in deciding the original fee award and rejects it again here.
See   Shalala   v.   Schaefer,   509   U.S.    292,   302   (1993)   (holding   that
application for fees under the EAJA was timely even though the district
court's judgment was still appealable); Melkonyan v. Sullivan, 501 U.S.
89, 102 (1991) (declining to address whether a district court must refuse
to entertain a premature fee application); Animal Lovers Volunteer Ass’n
Inc. v. Carlucci, 867 F.2d 1224, 1225 (9th Cir. 1989) (“Government is
mistaken in its view that fees may not be awarded until appellants win
a judgment which ‘ends the litigation on the merits and leaves nothing
for the court to do but execute the judgment.’ The fact the dispute
between the parties may continue does not preclude a fee award.”); Aarda
v. U.S. Citizenship & Immigration Servs., No. CIV 06-1561 RHK/AJB, 2008
WL 974916, at *2–*3 (D. Minn. Apr. 8, 2008) (noting that the “legislative
history of the EAJA confirms that Congress intended to authorize district
courts to act on fee applications filed before judgments become ‘final’
under the EAJA”) (citing H.R. Rep. No. 99–120(I), at 18 n.26 (1985),
reprinted in 1985 U.S.C.C.A.N. 132, 146 n.26 (“Fee petitions may be filed
before a ‘final judgment.’”) & McDonald v. Schweiker, 726 F.2d 311, 314
(7th Cir. 1983) (“The legislative history indicates . . . that the 30–
day provision in the Act was meant to establish a deadline, not a starting
point.”)); League for Coastal Prot. v. Kempthorne, No. C 05-0991-CW,
2006 WL 3797911, at *3–*4 (N.D. Cal. Dec. 22, 2006) (finding where
district court has entered final judgment and only the circuit court
appeal is pending, attorney’s fees may be granted); Bullfrog Films, Inc.
v. Catto, 815 F. Supp. 338, 341 (C.D. Cal. 1993) (“[I]t is well-settled
in this Circuit that a final judgment is not a prerequisite to an award
of fees under the EAJA.”); Cervantez v. Sullivan, 739 F. Supp. 517, 520–
21 (E.D. Cal. 1990) (finding the court could and indeed would consider
an EAJA fee petition while an appeal is pending) (citing McDonald v.


                                       - 2 -
  Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 3 of 9 PageID #:5051



Schweiker,    726    F.2d   311    (7th   Cir.     1983)).   Even   with   the   Attorney
General’s now double pending appeals, the Court is permitted to consider
the Conference’s fee petition.
     The Attorney General advances three main arguments against the
Conference’s proposed fee award supplement. First, the Attorney General
argues that the fee award supplement amount the Conference seeks is
excessive and should be reduced to an amount comparable to fees on fees
awards in other cases. Alternatively, the Attorney General argues the
Court should reduce the fee award supplement in proportion to the Court’s
reduction of the merits-based litigation fees based on its substantial
justification       analysis.     Finally,   the     Attorney   General    argues    that
specific     deficiencies,        like    block    billing    and    non-legal    tasks,
independently warrant exclusion. The Court rejects these arguments as
follows.
     The Attorney General argues that the amount the Conference seeks
in the fee award supplement is not proportional. The Court disagrees.
“[T]he relevant inquiry is whether the hours claimed to have been
expended on the fee request bear a rational relation to the number of
hours spent litigating the merits of the case.” Spegon v. Catholic Bishop
of Chicago, 175 F.3d 544, 554 (7th Cir. 1999). An award of fees for
hours devoted to an EAJA fee petition must be reasonable. Comm’r, I.N.S.
v. Jean, 496 U.S. 154, 161 (1990); see also 28 U.S.C. § 2413(a). One
factor the district court, in its discretion, considers to determine
reasonableness of an award for time spent on fee litigation is “the
comparison between the hours spent on the merits and the hours spent on
the fee petition[ ].” Spegon, 175 F.3d at 554. Other considerations “may
lead the district court to adjust the fee upward or downward, including
the important factor of the ‘results obtained.’” Hensley v. Eckerhart,
461 U.S. 424, 434 (1983).
     To support its view, the Attorney General calculates that the
Conference spent about 14 minutes on fees for every hour awarded for
litigation the merits. (Resp. at 4.) This calculation is based on 493.30
hours spent on the merits and over 110 hours spent on fees. (Id.) This
ratio is skewed, however, because it ignores the approximately 388.40


                                           - 3 -
  Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 4 of 9 PageID #:5052



hours’ worth of work the Conference spent litigating the merits prior
to the Amended Complaint. (See Pet. Haussmann Decl., Ex. A at 11–26,
Dkt. No. 100-3.) The Attorney General does not provide, nor was this
Court able to find, authority that requires the analysis be relative to
the hours actually recovered under the EAJA as opposed to the reasonable
total hours spent litigating the case. It is the Court’s view that when
“a plaintiff has obtained excellent results, his attorney should recover
a fully compensatory fee.” Hensley, 461 U.S. at 435. “Normally this will
encompass all hours reasonably expended on the litigation . . . .” Id.
(emphasis added). Notably, despite finding the Government’s position
substantially justified up to a certain point in the litigation, the
Court never found, nor was it required to find, that the Conference was
unreasonable.
        Thus, the Court performs its proportionality analysis by comparing
the total number of hours the Conference reasonably spent litigating the
merits to the number of hours spent on the fee petition. The time
reasonably spent litigating the merits of this complex case includes the
388.40 hours spent on the litigation before the Amended Complaint.
Therefore, the Conference spent about 881.70 hours reasonably litigating
the merits of this case, not 493.30. When the Court compares that total
to the time spent on the fee petition, it amounts to approximately 7.75
minutes for every hour spent on the merits.
        The Court considers the Attorney General’s contention that the
Conference was awarded 7.60 hours’ worth of supplemental fees in the
initial award when it calculates this ratio. (Resp. at 3 n.2.) The
Attorney General reached 7.60 hours by adding the entirety of certain
time entries awarded in the Conference’s initial petition that contain
some time for tasks that appear related to the fee petition. The Court
notes that, at most, the Conference was awarded 6.50 hours’ worth of
time related to the fee petition in the initial award. (Haussmann Decl.,
Ex. A at 8, Dkt. No. 127-1 (indicating that only 1.90 hours of the total
3.00 hours claimed for 9/30/19 related to the fee petition); Pet.
Haussmann Decl., Ex. A at 30 & 54 (11/19/18 time entry totaling 3.00
hours    where   some   portion   of   the   time   was   spent   researching   EAJA


                                       - 4 -
     Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 5 of 9 PageID #:5053



attorney’s fees & 9/26/19 time entry totaling 1.60 hours where some
portion of the time was spent researching the fee petition statute).)
The Court accounts for this by adding 6.50 hours to the Conference’s
107.40 hours ask, totaling 113.90 hours for work on the fee petition,
and comparing that to a total of 881.70 hours spent reasonably litigating
the merits. This equals about 7.75 minutes spent on the fee petition for
every hour spent reasonably litigating the merits. The ratio changes
little when the Court uses the Attorney General’s 7.60 hours instead of
6.50 hours, amounting to 7.83 minutes spent on the fee petition for every
hour spent reasonably litigating the merits.
        The award is reasonable. The Conference prevailed at every turn in
this litigation: obtaining a preliminary injunction, surviving a motion
to     dismiss,    obtaining    a   permanent    injunction,    and,   ultimately,
prevailing on summary judgment. But see Ustrak v. Fairman, 851 F.2d 983,
987–88 (7th Cir. 1988) (analyzing fee petition for partially prevailing
plaintiff in civil rights action). Further, the Conference’s request is
not extreme in either direction—excessively seeking time spent on the
fee petition equal to time spent litigating the merits or seeking the
smallest request on the fee petition a court has ever seen. See Uphoff
v. Elegant Bath, Ltd., 176 F.3d 399, 403 (7th Cir. 1999) (analyzing fee
petition under Fair Labor Standards Act where attorneys spent just under
100 hours litigating the merits and court awarded 1.60 for work on fee
petition); Spegon, 175 F.3d at 550 (analyzing fee petition under Fair
Labor Standards Act where time spent on fee petition essentially equals
time spent litigating the merits); Kurowski v. Krajewski, 848 F.2d 767,
776 (7th Cir. 1988) (awarding 1.60 hours for work on fee petition where
attorneys spent about 140 hours litigating the merits); Ozinga v. U.S.
Dep’t of Health and Human Servs., Case No. 13-3292, 2018 WL 2320933, at
*2 (N.D. Ill. May 22, 2018) (analyzing fee petition under 42 U.S.C.
§ 1988 where time spent on fee petition essentially equals time spent
litigating the merits). Therefore, considering the full number of hours
spent     litigating   the   merits,   the   Conference’s   exercise    of   billing
judgment and voluntary reduction of the hours sought (Haussmann Decl.
¶¶ 19–22), and the Conference’s repeated success on the merits in this


                                        - 5 -
  Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 6 of 9 PageID #:5054



complex and protracted litigation, the supplement to the fee award is
reasonable and proportional.
        The award also comports with controlling precedent. In Quality
C.A.T.V., Inc. v. NLRB, the Seventh Circuit addressed an EAJA petition
in a labor lawsuit between the NLRB and a small cable company, Quality.
969 F.2d 541, 545 (7th Cir. 1992). As here, the court found the NLRB’s
position substantially justified up to a certain point in the litigation.
Id. This meant Quality could recover its fees and costs from that point
forward. Id. The court then determined that Quality was entitled to
recover its fees and costs in seeking the EAJA fee award, specifically
noting that the substantial justification analysis plays no role in the
availability of an award to cover the fee litigation itself. Id. at 547
(“[S]ubstantial       justification   plays     no     role   in     determining     the
availability of an award to cover EAJA fee litigation itself, which is
treated as a component part of an integrated case; hence, a prevailing
party    is     presumptively   entitled   to   an    award   that    includes     costs
associated with fee litigation.” (citing Jean, 496 U.S. at 161 (“Absent
unreasonable dilatory conduct by the prevailing party in ‘any portion’
of the litigation, which would justify denying fees for that portion, a
fee     award    presumptively    encompasses        all   aspects    of   the     civil
litigation.”))).
        The Seventh Circuit’s conclusion that substantial justification
has no role in the fee litigation portion of the case advances the
judiciary’s interest in reducing the heavy burden of fee litigation. See
Hensley, 461 U.S. at 437 (“A request for attorney’s fees should not
result in a second major litigation.”); Ustrak, 851 F.2d at 987 (fee
litigation “can turn a simple civil case into two or even more cases—
the case on the merits, the case for fees, the case for fees on appeal,
the case for fees for proving fees, and so on ad infinitum, or at least
ad nauseam.”) The Court keeps this same interest in mind when it
considers the Attorney General’s alternative argument.
        Specifically, the Attorney General argues that the Court’s denial
of a substantial portion of the Conference’s requested fees warrants a
proportionate reduction to the fee award supplement. (See Resp. at 5


                                       - 6 -
  Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 7 of 9 PageID #:5055



(“Therefore, USCM ‘has failed to prevail’ on a significant portion of
its fee claim, ‘the hours spent on the unsuccessful claim should be
excluded.’”) (citing Hensley, 461 U.S. at 440).) This is a stretch. In
Hensley, the Supreme Court analyzed a fee award in a civil rights action
where the plaintiff achieved only partial success on the merits. Hensley,
461 U.S. at 436 & 438–40. The Supreme Court held, “that the extent of a
plaintiff’s success is a crucial factor in determining the proper amount
of an award of attorney’s fees under 42 U.S.C. § 1988.” Id. at 440; see
also id. at 435 (“The result is what matters.”) The success and results
the Supreme Court refers to are the success and results in the merits-
based litigation–not in the fee litigation itself. To extend this holding
as the Attorney General suggests would only add to the arsenal of parties
seeking to prolong fee litigation. The Court refuses to do this. And,
because the Conference fully prevailed on the merits, the Court will not
reduce the supplemental fee award for this reason.
      Finally, the Attorney General argues that specific time entries
suffer from deficiencies like block billing and charging for non-legal
tasks that independently warrant exclusion. Although labeled as an
argument against block billing, the Attorney General merely repackages
its argument for a reduced award because the Conference was not awarded
its full ask on the initial fee petition. (See Resp. at 7 (“USCM’s
Supplement seeks fees on fees for its entire motion for fees and
expenses, even though this Court found approximately half of that time
and   nearly   all   of   those   costs    and    expenses     unrecoverable.    The
supplemental   records    provide   no    basis    for   distinguishing    between
compensable and non-compensable time in any entry . . . .”).) The Court
already entertained and rejected this argument. It declines to revisit
it here, especially when the Court reviewed the Conference’s time entries
and found them sufficiently detailed to conclude that counsel’s time was
“reasonably expended.” Tchemkou v. Mukasey, 517 F.3d 506, 510–11 (7th
Cir. 2008).
      The   Attorney   General    also    reiterates     its   argument   that   the
Conference bills for non-legal or easily delegable tasks, including
“drafting and revising the chart of time entries, calculating updated


                                     - 7 -
  Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 8 of 9 PageID #:5056



billing rates based on inflation, contacting the courtroom deputy about
calendaring, sending courtesy copies, and cite-checking.” (Resp. at 7.)
The Court notes that time the Conference recorded for courtesy copies
and communications with the courtroom deputy was listed as zero. (See
Resp., Ex. A at 13, Dkt. No. 130-1 (“call deputy to confirm the motion
does not need to be noticed for presentment since we have a briefing
schedule (0.0)” & “direct filing and sending of courtesy copies (0.0)”).)
Thus, the Court declines to discuss those tasks.
     As     for   editing     time    entries,      calculating     billing       rates,   and
revising    citations,      the      Attorney       General    emphasizes     an     apparent
“finding”    by    the   Supreme      Court     “that       ‘compilation     of    facts   and
statistics’ is non-legal work.” (Resp. at 7 & n.5 (citing Missouri v.
Jenkins by Agyei, 491 U.S. 274, 288 n.10 (1989)).) This is misleading.
The cited authority is a dictum footnote wherein the Supreme Court
discusses the challenges of delegating certain “gray area” tasks amongst
attorneys, paralegals, and clerical staff. Id. To present this as
controlling authority that requires this Court to find that certain tasks
are non-legal, and therefore unrecoverable under the EAJA, is absurd.
     Even if this dictum was controlling, the Court does not award fees
on the merits-based litigation or on the fee petition for the mere
“compilation of facts and statistics.” Id. In the initial award, the
Conference recovered fees for some time that the Attorney General
characterized as “unnecessary” and “non-legal.” (Pet. Resp. at 16, Dkt.
No. 109.) As the time entries establish, however, the specific tasks
performed were reasonably necessary to prove the Conference’s claims in
the litigation. (See generally Pet. Haussmann Decl., Ex. A at 26–55.)
None of the time awarded was for purely clerical or administrative work.
(See id.) Further, the Conference demonstrated “cost-effective delivery
of legal services,” through delegation to a paralegal when possible.
Missouri, 491 U.S. at 288. (See Pet. Haussmann Decl., Ex. A at 37–39.)
     It     is    true   that   tasks    related       to    billing,   in    general,     are
administrative. But in seeking fees for work on the fee petition, the
Conference’s      attorneys     reviewed      and    edited    invoices    and     calculated
billing rates to prove up a legal entitlement. The time entries and


                                           - 8 -
  Case: 1:18-cv-04853 Document #: 137 Filed: 07/02/20 Page 9 of 9 PageID #:5057



billing rate are at the heart of what the Court is being asked to decide
here—what fees and costs is the Conference legally entitled to recover
under the EAJA? Indeed, these tasks are the same tasks the Court performs
to decide what fees are legally recoverable. In these circumstances,
such tasks are legal.
     For the foregoing reasons, the Court revises the Conference’s fee
award as follows: The initial $97,546.43 fee award is supplemented by
$21,953.38. Accordingly, the Conference is awarded a total of $119,499.81
in fees and $283.75 in costs and expenses to be paid directly to the
Conference’s counsel.




                                             Harry D. Leinenweber, Judge
                                             United States District Court


Dated: 7/2/2020




                                     - 9 -
